DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 4/6/2020.
Claims 1-20 are pending.
Claims 1 and 11 are rejected.

Information Disclosure Statement
The information disclosure statements (IDSes) submitted on 4/6/2020 and 2/18/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,521,123.  The following table, in which similarities between exemplary independent claim 1 of the instant application and claims 1 and 17 of U.S. Patent 10,521,123 are highlighted in bold, illustrates that exemplary independent claim 1 is not patentably distinct from claims 1 and 17 of U.S. Patent 10,521,123:
Instant application, claim 1
U.S. Patent 10,521,123, claims 1 and 17
1.	A method for interacting with data stored in a flash memory, the method comprising: receiving a request from a client at a library to perform an operation in the flash memory without requiring the client to know that the operation is being performed the flash memory and without requiring the client to specify how the operation is performed, wherein the library includes a plurality of calls for performing read operations and write operations in the flash memory; when the request is a write request to write first data, performing the write request by writing the first data with an overwrite operation when the overwrite operation can be performed and performing the write request by writing the first data to an in-memory table or to a new location in the flash memory when the overwrite operation cannot be performed; and when the request is a read request for second data, reading the second data from the flash memory, wherein the second data is updated from the in-memory table when at least a portion of the second data is present in the in-memory table and has not been written to the flash memory.
1.	A method for writing data to a data structure implemented in a flash memory, the method comprising: receiving a write request from a client at the flash memory, wherein the flash memory includes a controller and a library that includes a plurality of calls that are performed by the controller, wherein the controller is configured to perform the write request, and wherein the write request is to write an update to a data structure stored in the flash memory in accordance with a particular call; determining, by the controller, how to implement the write request in the wherein the controller overwrites a location in the flash memory when an overwrite operation can be performed, wherein the update is written to an in-memory table or to a new location in the flash memory when the overwrite operation cannot be performed.

17.	A method for reading data from a data structure implemented in a flash memory, the method comprising: receiving a read request from a client at the flash memory for data stored in a data structure, wherein the read request includes a location in the data structure, wherein the flash memory is associated with a library and a controller that are configured to support write requests and read requests, wherein the library includes a plurality of calls configured to perform the read requests and the write requests in the flash memory; reading the data from the data structure at the location in the data structure stored in the flash memory; applying updates to the data that are stored in an in-memory table, wherein the updates stored in the in-memory table correspond to writes to the requested data that were stored in the in-memory table instead of being written to the flash memory; and returning the updated data to the client in response to the read request.

The Examiner notes that independent claim 11 is a non-transitory computer readable medium corresponding to the method of exemplary independent claim 1 and is rejected using the same reference and reasoning as applied to independent claim 1 of the instant application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel C. Chappell/Primary Examiner, Art Unit 2135